         Case 1:20-cv-02340-EGS Document 98 Filed 08/23/21 Page 1 of 17



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


    STATE OF NEW YORK, et al.,

                     Plaintiffs,

    v.                                       Civ. Action No. 20-
                                                  2340(EGS)
    JOSEPH R. BIDEN, JR., in his
    official capacity as President
    of the United States, et al.,

                     Defendants.


                       MEMORANDUM OPINION AND ORDER

         On September 27, 2020, the Court preliminarily enjoined

Defendants from enforcing four Postal Policy Changes that the

United States Postal Service (“USPS” or “Postal Service”)

announced and implemented in June and July 2020: (1) the removal

of high-speed sorting machines nationwide; (2) the prohibition

of “‘late trips’ and ‘extra trips’”; (3) the “Expedited to

Street / Afternoon Sortation” initiative; and (4) the decision

to change the “USPS policy of treating election mail and

political mail marked as marketing mail on an expedited First-

Class basis.” Mem. Op., ECF No. 52 at 5-8; Order, ECF No. 51. 1 On

May 12, 2021, Defendants filed a Motion for Clarification or, in



1  When citing electronic filings throughout this Order, the
Court cites to the ECF page number, not the page number of the
filed document.
     Case 1:20-cv-02340-EGS Document 98 Filed 08/23/21 Page 2 of 17



the Alternative, to Modify the Preliminary Injunction. See

Defs.’ Mem. Supp. Mot. Clarification (“Defs.’ Mot.”), ECF No.

90-1. Plaintiffs filed their opposition brief and a Cross-Motion

to Enforce the Preliminary Injunction on May 26, 2021. See Pls.’

Opp’n, ECF No. 91; Pls.’ Mem. Opp’n      Mot. Clarification & Cross-

Mot. Enforce Prelim. Inj. (“Pls.’ Cross-Mot.”), ECF No. 92-1.

Upon consideration of the parties’ motions, the responses and

replies thereto, the applicable law, and the entire record, the

Court GRANTS Defendants’ motion and DENIES Plaintiffs’ motion.

I. Background

  A. Defendants’ Proposed Changes

     On April 30, 2021, Defendants filed a Notice describing

“recent actions by the Postal Service to implement a process to

improve supplier selection and data collection for extra trips

in its network surface transportation system.” Notice, ECF No.

89 at 1. According to Defendants, USPS generally contracts with

third-party Highway Contract Route suppliers, rather than postal

employees, to perform the work for network surface

transportation. Defs.’ Mot., ECF No. 90-1 at 7. The contracts

“require suppliers to transport mail according to specific

schedules and service levels,” as well as permit USPS to request

extra trips that are billed at a pre-negotiated rate. Id. The

new process—which USPS tested from April 14, 2021 to April 23,

2021—“required field network facilities seeking an extra trip

                                   2
      Case 1:20-cv-02340-EGS Document 98 Filed 08/23/21 Page 3 of 17



for network surface transportation to submit a transportation

request to the Surface Planner Group, which is a team of

Headquarters logistics personnel.” Notice, ECF No. 89 at 3. Once

the request was submitted, the Surface Planner Group would then

“review[] the request, check[] data systems to identify

available local trips, and ma[k]e a decision based on service

needs and costs as to which supplier should be used.” Id. “The

process was intended to ensure that managers responsible for

arranging surface transportation selected the supplier and trip

that best meets service standards at the lowest cost for the

trip.” Defs.’ Mot., ECF No. 90-1 at 7-8.

     USPS re-implemented two aspects of the new process,

involving a vendor selection tool and better tracking and

collection of logistics data, on May 17, 2021. Defs.’ Mot., ECF

No. 90-1 at 9 n.3. However, Defendants seek clarification

regarding two other aspects of the new process that permit the

Surface Planner Group to deny extra trips in certain situations.

First, Defendants seek clarification that the preliminary

injunction does not prohibit denial of extra trips “where an

extra trip would not be service responsive.” 2 Defs.’ Mot., ECF


2 “‘Service responsive’ is a term used by the Postal Service ‘to
describe trips that deliver mail within the published service
standards approved by the Postal Regulatory Commission.’” Defs.’
Mot., ECF No. 90-1 at 10. “Service standards, in turn, reflect
the target goal for the time a mailpiece or package is expected
to take from origin to the final destination.” Id. “The Postal
                                    3
     Case 1:20-cv-02340-EGS Document 98 Filed 08/23/21 Page 4 of 17



No. 90-1 at 5. Second, Defendants seek clarification that the

preliminary injunction does not prohibit denial of extra trips

“where not using the extra trip would result in delay of only a

small volume of mail, specifically, less than 15% of the truck’s

capacity.” Id.

  B. Procedural History

     On May 12, 2021, Defendants filed a Motion for

Clarification or, in the Alternative, to Modify the Preliminary

Injunction. See Defs.’ Mot., ECF No. 90-1. Plaintiffs opposed

the motion and filed a Cross-Motion to Enforce the Preliminary

Injunction on May 26, 2021. See Pls.’ Opp’n, ECF No. 91; Pls.’

Cross-Mot., ECF No. 92-1. Defendants filed their reply in

support of their motion and opposition to Plaintiffs’ cross-

motion on June 9, 2021, see Defs.’ Reply, ECF No. 94; Defs.’

Opp’n, ECF No. 95; and Plaintiffs’ filed their reply brief on

June 1, 2021, see Pls.’ Reply, ECF No. 96. The motions are ripe

for the Court’s adjudication.




Service further defines ‘service responsive’ as requiring that
mail must arrive at the ultimate destination processing
facility, which is the facility that will process the mail for
delivery, by the ‘critical entry time’ (CET)” which is “the time
by which the mail needs to be received by a facility to be
included in that day’s processing and then transported to
delivery units (e.g. post offices) for delivery by letter
carriers the next day.” Id.
                                   4
     Case 1:20-cv-02340-EGS Document 98 Filed 08/23/21 Page 5 of 17



II. Legal Standard

     “[T]here is no Federal Rule of Civil Procedure specifically

governing ‘motions for clarification.’” United States v. Philip

Morris USA Inc., 793 F. Supp. 2d 164, 168 (D.D.C. 2011). “The

general purpose of a motion for clarification is to explain or

clarify something ambiguous or vague, not to alter or amend.”

Id. “Although such a motion cannot open the door to ‘re-

litigat[ing] a matter that the court has considered and

decided,’ Sai v. Transp. Sec. Admin., No. 14-cv-403, slip op. at

5 (D.D.C. Aug. 19, 2015), ECF No. 74 (citation omitted)[;]

courts in this Circuit have encouraged parties to file motions

for clarification when they are uncertain about the scope of a

ruling, see United States v. Volvo Powertrain Corp., 758 F.3d

330, 344 (D.C. Cir. 2014); Barnes v. Dist. of Columbia, 289

F.R.D. 1, 12–13 (D.D.C. 2012)[;] and entertaining such motions

seems especially prudent if the parties must implement the

ruling at issue at subsequent stages of the litigation.” All. of

Artists & Recording Cos. v. Gen. Motors Co., 306 F. Supp. 3d

413, 418-19 (D.D.C. 2016). By clarifying the scope of a

previously issued preliminary injunction, a court “add[s]

certainty to an implicated party’s effort to comply with the

order and provide[s] fair warning as to what future conduct may

be found contemptuous.” See N.A. Sales Co., Inc. v. Chapman

Indus. Corp., 736 F.2d 854, 858 (2d Cir. 1984).

                                   5
     Case 1:20-cv-02340-EGS Document 98 Filed 08/23/21 Page 6 of 17



     In addition, a court may modify an injunction in its

“equitable discretion.” Trump v. Int’l Refugee Assistance

Project, 137 S. Ct. 2080, 2087 (2017). In determining whether

such relief is warranted, “[i]t is ultimately necessary . . . to

balance the equities—to explore the relative harms to applicant

and respondent, as well as the interests of the public at

large.” Id. (citation omitted). “The party seeking modification

bears the burden of establishing that a significant change in

circumstances warrants its revision.” Gov’t of Province of

Manitoba v. Zinke, 849 F.3d 1111, 1117 (D.C. Cir. 2017)

(quotation marks omitted). “A party may meet this initial burden

by showing a significant change either in factual conditions or

in law. In particular, modification is appropriate when

enforcement without modification would be detrimental to the

public interest.” Id. (cleaned up). “Ultimately, the court must,

in its discretion, decide ‘whether the requested modification

effectuates or thwarts the purpose behind the injunction.’”

Hudson v. Am. Fed’n of Gov’t Emps., 281 F. Supp. 3d 11, 14

(D.D.C. 2017) (quoting Sierra Club v. U.S. Army Corps of

Engineers, 732 F.2d 253, 257 (2d Cir. 1984)).




                                   6
     Case 1:20-cv-02340-EGS Document 98 Filed 08/23/21 Page 7 of 17



III. Analysis

  A. The Preliminary Injunction Does Not Prohibit Defendants’
     Proposed Changes

     As a threshold matter, the Court must determine which

standard of review applies to Defendants’ motion. While

Defendants insist that they have met their burden under either

standard, Defendants argue that their proposed changes do not

implicate the preliminary injunction and thus they seek

clarification “out of an abundance of caution.” Defs.’ Mot., ECF

No. 90-1 at 6. In Defendants’ view, the Court’s preliminary

injunction enjoined only a “ban” on late and extra trips. Id. at

15. Plaintiffs, on the other hand, argue that the Court should

treat Defendants’ motion as a motion to modify the Court’s

preliminary injunction. Pls.’ Cross-Mot., ECF No. 92-1 at 14.

Plaintiffs argue that Defendants “actually seek . . . to carve

out exceptions to the Court’s prohibition on the reduction of

late and extra trips.” Id. The Court’s prior opinion thus

warrants clarification because it is reasonably susceptible to

differing interpretations as to whether the preliminary

injunction enjoined a ban or a reduction on late and extra

trips. See Alliance of Artists & Recording Cos., Inc., 2016 WL

9963947, at *4.

     The Court agrees with Defendants and clarifies that the

preliminary injunction enjoined a “ban” on late and extra trips.


                                   7
     Case 1:20-cv-02340-EGS Document 98 Filed 08/23/21 Page 8 of 17



Plaintiff is correct that certain statements in the Court’s

Memorandum Opinion could be read to suggest that the Court

intended to enjoin only a reduction. For example, in its

Opinion, the Court acknowledged that Defendants had clarified

that “late and extra trips are not ‘banned,’” and found that

Plaintiff’s evidence indicated that a significant reduction in

such trips had resulted in nationwide delays in mail delivery.

See, e.g., Mem. Op., ECF No. 52 at 7, 16. However, the Court did

not intend for these statements to create uncertainty. To the

contrary, the Court’s Order entering the preliminary injunction

against Defendants enjoined them “from enforcing the Postal

Policy Changes,” Order, ECF No. 51; which was explicitly defined

within the Memorandum Opinion to include, among other things,

USPS measures “prohibiting ‘late trips’ and ‘extra trips,’” Mem.

Op., ECF No. 51 at 6. At the time, the Court relied on USPS data

showing the significant decline in the number of late and extra

trips as evidence of the impact that USPS’s calls to eliminate

such trips had on mail delivery—and, at the very least, as

evidence of the confusion following USPS’s conflicting messaging

regarding whether such trips were fully authorized. Compare

Cintron Decl., ECF No. 30-1 at 23 (describing guidelines “for

Elimination of Extras and Lates”), and Ex. 36 to Pls.’ Reply,

ECF No. 40-7 at 2 (noting that USPS’s “focus is to eliminate

unplanned extra transportation”), with Defs.’ Opp’n, ECF No. 30

                                   8
        Case 1:20-cv-02340-EGS Document 98 Filed 08/23/21 Page 9 of 17



at 26 n.6 (stating that the July 10, 2020 USPS memorandum

stating that late and extra trips were not authorized “does not

represent official USPS policy” and “mischaracterizes USPS

policy and the USPS’s initiative to encourage compliance with

transportation schedules”).

       Furthermore, to the extent that orders issued in related

cases are relevant here, the October 27, 2020 Minute Orders

issued in National Association for the Advancement of Colored

People v. USPS, No. 20-2295 (D.D.C. Oct. 27, 2020), and Vote

Forward v. DeJoy, No. 20-2405 (D.D.C. Oct. 27, 2020), do not

support Plaintiffs’ position. Far from prohibiting Defendants

from reducing late and extra trips in all circumstances, the

Court’s Minute Orders in those cases instead directed Defendants

to issue a notice or deliver a Stand-Up Talk to certain

employees clarifying that (1) the Cintron Guidelines, which

regarded efforts to eliminate late and extra trips, were

rescinded; and (2) “late and extra trips should be performed to

the same or greater degree than they were performed prior to

July 2020 when doing so would increase on-time mail deliveries.”

Id. 3 The Minute Orders are therefore consistent with an


3   The Minute Orders directed, in part, the following:
       It is hereby ORDERED that by no later than 9:00 AM
       on October 28, 2020, Defendants shall issue a one-
       page notice to Area Vice Presidents, Managers of
       Operations Support, and any other United States
       Postal   Service   ("USPS")  personnel   who  were
                                      9
     Case 1:20-cv-02340-EGS Document 98 Filed 08/23/21 Page 10 of 17



injunction enjoining the elimination of late and extra trips, a

directive that had been announced in July 2020. See Pls.’ Mot.

Prelim. Inj., ECF No. 12-1 at 5. In view of the above, the Court

shall thus construe Defendants’ motion as a motion for

clarification, not modification.

     Defendants request that the Court clarify that the

preliminary injunction does not prohibit the Postal Service’s



     previously informed about the guidelines issued on
     July 14, 2020, by USPS Vice President of Logistics,
     Robert Cintron, regarding the use of late and extra
     trips: (1) “The guidelines issued on July 14, 2020,
     by USPS Vice President of Logistics, Robert
     Cintron, regarding the use of late and extra trips
     are rescinded;” and (2) “USPS personnel are
     instructed to perform late and extra trips to the
     maximum extent necessary to increase on-time mail
     deliveries, particularly for Election Mail. To be
     clear, late and extra trips should be performed to
     the same or greater degree than they were performed
     prior to July 2020 when doing so would increase on-
     time mail deliveries. Any prior communication that
     is inconsistent with this instruction should be
     disregarded.” It is FURTHER ORDERED that by no
     later than 9:00 AM on October 29, 2020, Defendants
     shall issue a one-page notice to, or deliver a
     Stand-Up Talk to, all USPS personnel who may have
     job responsibilities related in any way to late and
     extra trips, stating that: “Late and extra trips
     will be approved to the maximum extent necessary to
     increase on-time mail deliveries, particularly for
     Election Mail. Any prior communication that is
     inconsistent with this should be disregarded. To be
     clear, late and extra trips will be approved to the
     same or greater degree than they were performed
     prior to July 2020 when doing so would increase on-
     time mail deliveries.”
National Association for the Advancement of Colored People v.
USPS, No. 20-2295 (D.D.C. Oct. 27, 2020); Vote Forward v. DeJoy,
No. 20-2405 (D.D.C. Oct. 27, 2020).
                                   10
     Case 1:20-cv-02340-EGS Document 98 Filed 08/23/21 Page 11 of 17



Surface Planner Group “from declining to approve extra network

trips (i.e., unscheduled, usually long-distance trips, as

opposed to local trips . . .)” in two situations: “where an

extra trip would not be service responsive”; and “where not

using the extra trip would result in delay of only a small

volume of mail, specifically, less than 15 percent of the

truck’s capacity.” Defs.’ Mot., ECF No. 90-1 at 5. Defendants

argue that its requested changes do not constitute a ban on late

and extra trips and are “consistent with the Postal Service’s

historic practice” of “consider[ing] the total volume of mail

relative to the cost when deciding whether to order an extra

trip.” Id. at 15. Defendants also contend that the “proposed

clarification is consistent with the text and purpose of 39

U.S.C. § 3661, the statutory basis for the Court’s preliminary

injunction.” Id. at 16. According to Defendants, the proposed

changes are consistent with this standard because (1) declining

to approve an extra trip when it would not be service responsive

would not result in more timely service, and (2) declining to

authorize an extra trip when the truck is less than 15 percent

full would have a “virtually immeasurable effect on overall

compliance with service performance goals, while the cumulative

costs of proceeding with each and every possible extra trip

would be financially irresponsible.” Id.



                                   11
     Case 1:20-cv-02340-EGS Document 98 Filed 08/23/21 Page 12 of 17



     Plaintiffs oppose the clarification. Plaintiffs argue that

it is “evident” that the proposed changes will cause delays in

mail delivery. Pls.’ Cross-Mot., ECF No. 92-1 at 11. First,

Plaintiffs argue that denying extra trips that would not be

service responsive would, “in practical terms,” mean that

“[m]ail that is already delayed will be permitted to be delayed

even later.” Id. The proposed change also “assumes that the next

regularly scheduled trip is running on time and has capacity for

the delayed mail, which is not always the case.” Id. Second,

Plaintiffs argue that the proposal to deny extra trips where the

truck is less than 15 percent full is essentially a request

“that the Court bless a ‘cost’ exception to its injunction

regardless of the impact on service.” Id. at 12. Plaintiffs

contend that the standards Defendants use in describing the

proposed change are “vague” and “do not prove any specifics as

to how much mail will actually be delayed by this policy.” Id.

For example, it is unknown how much mail would constitute 15

percent of a transport truck’s capacity, and Defendants do not

define “significant expenses.” Id. Plaintiffs also assert that,

under USPS’s proposal, “even if a truck was filled beyond 15

percent capacity, an extra trip could be denied under the new

policy” if “other alternatives that will timely deliver the mail

product are located or there is capacity on the next scheduled

trip.” Id. at 13.

                                   12
     Case 1:20-cv-02340-EGS Document 98 Filed 08/23/21 Page 13 of 17



     In view of the Court’s clarification that the preliminary

injunction enjoins a prohibition on late and extra trips, the

Court concludes that the injunction does not prohibit the Postal

Service from implementing its proposed changes. As stated above,

the Court entered its Order on September 27, 2020, enjoining

Defendants from enforcing the Postal Policy Changes, which

included a plan to prohibit the use of extra and late trips.

Order, ECF No. 51; Mem. Op., ECF No. 52 at 6-7. The Court

determined at that time that it was likely that Plaintiffs could

show that Defendants’ overall “dramatic operational changes”

would have, among other things, a meaningful impact on service

that would be felt on a nationwide basis. Mem. Op., ECF No. 52

at 23, 27; see also 38 U.S.C. § 3661(b) (requiring the Postal

Service to seek an advisory opinion from the Postal Regulatory

Commission when the Postal Service determines that a plan

represents “a change in the nature of postal services which will

generally affect service on a nationwide or substantially

nationwide basis”). Thus, in view of the Court’s conclusion that

the “combined” effect of the Postal Policy Changes “put[] the

timely delivery of election mail at risk,” the Court held that

the Postal Service could not proceed with the Postal Policy

Changes without first seeking an advisory opinion from the

Postal Regulatory Commission. Mem. Op., ECF No. 52 at 29.



                                   13
     Case 1:20-cv-02340-EGS Document 98 Filed 08/23/21 Page 14 of 17



     Here, Defendants’ proposed changes do not constitute a

prohibition on late and extra trips, nor does it appear that

they would have a meaningful impact on service that would be

felt on a nationwide basis. First, regarding the denial of extra

trips that would not be service responsive, Defendants have

explained that in such a situation, “mail would not arrive at

its final destination any later than if the Postal Service had

run an extra trip,” and, “[i]f there is insufficient capacity on

the next regularly scheduled trip, and no reasonable means of

delivering the mail only one day later, then the Postal Service

would run the extra trip, regardless of capacity.” Defs.’ Reply,

ECF No. 94 at 13-14 (emphasis added). Thus, Plaintiffs’ fears

that already delayed mail would be delayed even further pursuant

to this proposal are unfounded.

     Second, regarding the denial of extra trips where the

transporting truck is at less than 15 percent capacity,

Defendants have asserted that this would be a rare occurrence,

id. at 17 (noting that “during the April 2021 initial

implementation of the new process, only ‘one of the over 700

extra trip requests—less than 0.2 percent of requests—was denied

on the grounds of low volume of mail”); and that to allow trips

in such a situation would be, in USPS’s view, “financially

irresponsible,” see Defs.’ Mot., ECF No. 90-1 at 11. Based on

Defendants’ representations, implementing this proposal would

                                   14
     Case 1:20-cv-02340-EGS Document 98 Filed 08/23/21 Page 15 of 17



therefore likely have a “minimal effect on the general class of

postal users” and “meaningful impact on service.” Buchanan v.

U.S. Postal Serv., 508 F.2d 259, 262 (5th Cir. 1975) (explaining

that Section 3661(b) does not apply to “[m]inor alterations

which have a minimal effect on the general class of postal

users,” or where there is no “meaningful impact on service”).

However, the Court is mindful that the Postal Service’s initial

testing of the proposed changes was limited in both duration and

scope, and there is little to no concrete evidence regarding the

new process’s future impact on a nationwide scale. See Defs.’

Mot., ECF No. 90-1 at 9 (stating that the new process was tested

over a period of nine days, with 736 trips impacted). Therefore,

to ensure that the proposed changes do not unintentionally grow

to meaningfully affect service on a nationwide or substantially

nationwide basis, the Court shall require Defendants to file a

status report in 90 days with updated data on the number of

extra trips denied based on the two grounds described here.

  B. Defendants Are Not in Violation of the Court’s Preliminary
     Injunction

     Finally, Plaintiffs argue that Defendants are violating the

Court’s preliminary injunction. Pls.’ Cross-Mot., ECF No. 92-1

at 9. They request that the Court order USPS to “comply and

require the agency to file a report within 90 days of the

Court’s order identifying trip levels and steps taken to achieve


                                   15
     Case 1:20-cv-02340-EGS Document 98 Filed 08/23/21 Page 16 of 17



pre-July 2020 levels.” Id. at 10. However, Plaintiffs’ argument

is based upon the mistaken belief that the Court enjoined a

reduction of late and extra trips. See id. at 9-10. As explained

above, the Court’s preliminary injunction instead enjoined a

prohibition on late and extra trips. Thus, for the reasons

discussed in Section III, Part A, the Court does not find that

Defendants are in violation of the preliminary injunction.

IV. Conclusion

     For the foregoing reasons, the Court GRANTS Defendants’

motion for clarification or, in the alternative, to modify the

preliminary injunction, and DENIES Plaintiffs’ cross-motion to

enforce the preliminary injunction.

     Accordingly, it is ORDERED that the Court’s Order, ECF No.

51, is clarified to reflect the following: The preliminary

injunction does not prohibit the Postal Service from declining

approval for extra network trips pursuant to the following

principles: (1) where an extra trip would not be service

responsive, and (2) where not using an extra trip would delay a

volume of mail that is no greater than 15% of the truck’s total

capacity.

     It is FURTHER ORDERED that the parties shall file a joint

status report by no later than August 30, 2021, proposing the

parameters of a data request—to be due 90 days from the date of

this Order—identifying the number of extra trip requests denied

                                   16
     Case 1:20-cv-02340-EGS Document 98 Filed 08/23/21 Page 17 of 17



on the grounds that the trip would not be service responsive and

the number of extra trip requests denied on the grounds of low

volume of mail.

     The preliminary injunction otherwise remains in effect.

     SO ORDERED.

Signed:   Emmet G. Sullivan
          United States District Judge
          August 23, 2021




                                   17
